Per Curiam.
1. The allegations of the petition made a proper case for construction of the will, and the judge did not err in overruling the general demurrer.
2. The annuity to Mrs. M. R. (Kate) Bacon was a general legacy and a charge upon the whole estate; and the fact that before the filing of the petition half of the estate was paid over to Milton R. Bacon, the husband of the plaintiff in error, which she inherited upon his death, did not have the effect of relieving that share of the proportion of the legacy chargeable to it.
3. The judge properly construed the will.
4. This being a suit in equity, it was within the discretion of the judge to award costs and attorney’s fees; and the award was authorized by the evidence.

Judgment affirmed.

All the Justices concur, ecocept Russell, O. J., who dissents.
DeLacey Allen, for plaintiffs in error.
Alston, Alston, Foster <& Moise, Bennet & Peacock, W. H. Burt, and Pottle, Farkas & Gobi, contra.